Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-24-2009

Saudi Amer Bank v. Shaw Grp Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-2717




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Saudi Amer Bank v. Shaw Grp Inc" (2009). 2009 Decisions. Paper 1798.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1798


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                   Nos. 05-2717 & 07-1772


                 IN RE: STONE & WEBSTER, INCORPORATED, ET AL.,
                                               Debtor

                                 SAUDI AMERICAN BANK
                                               v.

                                    SHAW GROUP, INC.;
                            SWINC ACQUISITION THREE, INC.;
                             SWE&C LIQUIDATING TRUSTEE,
                 successor to Stone & Webster Engineering Corporation, et al.

                                                    Shaw Group, Inc.,
                                                         Appellant


                         Appeal from the United States District Court
                                 for the District of Delaware
                            (D.C. Civil Action No. 04-cv-00834)
                         District Judge: Honorable Sue L. Robinson


                                     Argued April 18, 2008

            Before: SCIRICA, Chief Judge, AMBRO and FISHER, Circuit Judges

                                          ORDER

          The petition for panel rehearing filed by Appellee in the above entitled case
having been submitted to the judges who participated in the decision of this Court is
hereby granted. The prior opinion is hereby vacated. A precedential opinion shall be
issued.
                                             By the Court,

                                             /s/ Thomas L. Ambro
                                                 Circuit Judge
Dated: February 24, 2009




                           2